DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. applicants assert that Mian (U.S. Patent Application Publication No. 2009/0326746) could not reasonably be interpreted to disclose:
 wherein the data link between the central computing unit and at least one of the data sources is bi-directional, and
wherein the central computing unit is further adapted to selectively activate the data sources by switching it from a stand-by mode into a data-providing mode, as recited in claim 1. The Examiner disagrees. 
Mian discloses at [0039] the above recited features.  In [0041], Mian discloses an example of those described in [0039] where Mian describes that the sensor nodes 10a-f are collecting data, but in a transmission standby mode and they are activated from standby mode via data collector 62a.  Mian discloses “In an embodiment, data collection system 62A signals sensor nodes 10A-F to transmit the data.”  As such, the broadly recited features are properly read on the features disclosed by Mian.  
	Applicants appear to assert that the standby mode requires that the sensors not collect data.  However, the broadly recited stand-by mode is properly read on the features of Mian, especially in view of the recited “a data-providing mode”.  That is, the claims do not require that the sensors not collect data, just that the sensors be in stand-by and not provide [transmit] the data.  A such, Mian discloses that the sensors are in stand-by mode of collecting data and keeping it until it is taken out of the stand-by mode by the data collector 62A. As such, the broadly recited features are properly read on the features of Mian and the well-made rejection is hereby made FINAL. 

.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9-16, 18, 20 and 21 are hereby rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mian (U.S. Patent Application Publication No. 2009/0326746).

Regarding claim 1. System for monitoring railroad characteristic(s), comprising: 
Mian discloses: 
a central computing unit(62b) which is adapted to retrieve and process data from multiple data sources(10a-10f) and to provide output data representing the characteristic of the railroad; ([0037])
two or more data sources (10a-10f)which are adapted to deliver data to the central computing unit over respective data links(see fig. 4a, and [0037] and [0038]), wherein at least one of the data sources comprises one or more sensor unit(s) located in the vicinity of a section of the railroad to be monitored;([0018])
 wherein the data sources(10a-10f) are provided such that said data delivered by them refers to different physical properties of the railroad and/or environmental properties.([0017])
wherein the data link between the central computing unit and at least one of the data sources is bi-directional. ([0039] and [0041])

wherein the central computing unit (62b)is further adapted to selectively activate the data sources by switching it from a stand-by mode into a data-providing mode.([0039] and [0041])

Regarding claim 2.
Mian discloses: 
 System according to claim 1, characterized in that the data source (10a-10f)comprises a pre-processing unit(62B) which is adapted to pre-process the data prior to delivering it to the central computing unit.([0036])

Regarding claim 4. 
Mian discloses: 
System according to claim 1, wherein the sensor units (10a-10f)located in the vicinity of a section of the railroad (2)is arranged to sense an acceleration, velocity and/or position of said section and/or is an acceleration sensor, optical sensor, acoustical sensor, ultra-sound sensor, electric and/or magnetic sensor or temperature sensor. ([0021])

Regarding claim 5.
Mian discloses: 
 System according to claim 1, wherein the data sources providing data referring to environmental properties is arranged to provide weather data or railroad timetable data.([0021])

Regarding claim 6.
 Mian discloses: 
 System according to claim 1, wherein the data source comprises an interface for manually inputting data.(human I/O device, see [0046]).




Regarding claim 9. 
Mian discloses: 
System according to claim 1, wherein the data source (10a-10f)is further adapted to switch from a stand-by mode into a data-providing mode based on an activation condition.([0036])

Regarding claim 10.
Mian discloses: 
 System according to claim 1, wherein the central computing unit(62b) and/or the data sources(10a-10f) is further adapted to store and provide historical data.([0036])

Regarding claim 11. 
Mian discloses: 
System according to claim 1, wherein the data source (10a-10f)has a hierarchical structure comprising multiple sub-sources(10a-10f) and an upper layer(62a), wherein the upper layer(62a) is adapted to collect and pre-process data from the multiple sub-sources(10a-10f) and to provide pre-processed data to the central computing unit.([0041]).

Regarding claim 12. 
Mian discloses: 
System according to claim 1, wherein the data sources(10a-10f) or data sub-source is provided such that said data delivered by them refers to different or partially overlapping ranges of a common observable.([0021]).

Regarding claim 13. 
Mian discloses: 
System according to claim 1, wherein an additional data link is provided between a pair or group of data sources.(10a-10f [0039])

Regarding claim 14. 
Mian discloses: 
System according to claim 1, wherein the data link between the central computing unit(62b) and the data sources(10a-10f) and/or between pairs or groups of data sources is of a wireless type.([0023])

Regarding claim 15.
 Mian discloses: 
 Method for monitoring a characteristic of a railroad using a system according to claim 1, comprising the steps of: by the central computing unit, retrieving data from the multiple data sources; and processing the retrieved data according to predetermined instructions.(See abstract, and Fig 1, and fig. 4a, including a processor 62a which processes the data.) 


Regarding claim 16.
Mian discloses: 
 Method according to claim 15, wherein it further comprises storing historical data by the central computing unit and/or at least one of the data sources.(10a-10f, [0022] and [0041]).


Regarding claim 18.
Mian discloses: 
 Method according to claim 15, wherein the characteristic to be monitored is a wear state or a health state of the railroad or a section thereof.([0038])


Regarding claim 20. 
Mian discloses: 
Method according to claim 15, wherein it comprises a pre-processing step which is performed by the data source(10a-10f) on the data to be delivered to the central computing unit.(62b and [0022])

Regarding claim 21.
Mian discloses: 
 Method according to claim 20, wherein the pre-processing step comprises an evaluation of the data concerning at least one trigger condition, such that only when at least one of the trigger conditions is fulfilled data is delivered to the central computing unit(62b and [0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mian (U.S. Patent Application Publication No. 2009/0326746) in view of Nedilko (U.S. Patent Application Publication No. 2009/0326746)


Regarding claim 3.
Mian discloses all of the features of Claim 1.
Mian does not disclose: 
 System according to claim 1, wherein the sensor unit is disposed at a crosstie of the railroad to be monitored.
In related art, Nedilko discloses: 
System according to claim 1, wherein the sensor unit is disposed at a crosstie of the railroad to be monitored. (sensors 18, cross ties 56, and railroad 12, and [0155]). 
Nedilko discloses that the placement of the sensors provides the benefit of allowing the cross ties to be monitor, or for monitoring to be done at the cross ties.  As such, it would have been obvious to modify the device of Mian as taught by Nedilko for the obvious benefit of modifying the sensing of the device.  



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mian (U.S. Patent Application Publication No. 2009/0326746) in view of Detlef (WO 2004/088443)

 Regarding claim 17.
Mian discloses all of the features of claim 15:
Mian does not discloses:  
Method according to claim 15, wherein it further comprises machine learning steps, in which the predetermined instructions are modified, for example using a neural network.
In related art, Detlef discloses that 
Method according to claim 15, wherein it further comprises machine learning steps, in which the predetermined instructions are modified, for example using a neural network. (page 8, lines 1-15). Detlef discloses a dynamic data analysis which provides better data analysis.  See abstract.  Thus, it would have been obvious to modify Mian as taught by Detlef for the obvious benefit of enhanced data analysis.  Thus, the features of claim 17 would have been obvious to one having ordinary skill in the art. 




Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Mian (U.S. Patent Application Publication No. 2009/0326746) in view of Dong (Kr 2017/0024651)

Regarding claim 19. 
Mian discloses all of the features of claim 15.
Mian does not disclose: 
Method according to claim 15, characterized in that monitoring the characteristic of the railroad comprises generating a multi-dimensional virtual model of the railroad or a section thereof.
In related art, Dong discloses: 
Method according to claim 15, characterized in that monitoring the characteristic of the railroad comprises generating a multi-dimensional virtual model of the railroad or a section thereof. (See abstract. 
Dong discloses that the virtual path may be created.  The virtual model would provide the benfit of giving better visualization to a user, and as such, would have been obvious to one having ordinary skill in the art to modify Mian in view of Dong by creating virtual representations.  Thus, the features of claim 19 would have been obvious to one having ordinary skill in the art. )

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898